DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. NL2017/050081, filed on 08/24/2018.
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered.
With regards to “ Claim rejection 35 USC 112” the arguments are persuasive . The amended claims overcome the rejection . Thus, rejection is withdrawn .
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection is applied using new prior art .Please check corresponding section for the rejection .
With regards to arguments related to claim 7 and 18 the arguments are not persuasive . Applicant argues – “Whereas the Office Action states that Inoue teaches in FIG. 7 compensating for measurement errors caused by time-dependent changes in the detection output as a result of creep, claims 7 and 18 require a specific methodology in which a second measurement is corrected by an interpolated value by interpreting an obtained drifting error determined from first and second measurements applied respectively before and after the force measurement, and in the absence of an applied 
Examiner respectively disagrees for following reason:
Independent claims 7 and 18 are not amended to present any relation of initial displacement with applied force’s starting point . These two claims remained as they were before. Thus, they are rejected using same prior art as before .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-8 and 10-13,15-16 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Tellenbach et el( US 20070010960  A1), (hereinafter Tellenbach ) in view of  Inoue et el (US  5166892 ) (hereinafter Inoue ) and further in view of Bellouin et al. ( US 4094188)(hereinafter Bellouin) .
Regarding Claim 1, Tellenbach  teaches a  sensor apparatus (Tellenbach, Fig 1, measurement transducer 10, sensors 14 ) for determining a deformation due to creep (Tellenbach, Abstract, Line 1-3, measuring deformation representative of a load 
force means arranged for applying a mechanical force to said sensor  (Abstract, Line 1 -3 [Wingdings font/0xE0] A measuring transducer through which a measuring signal is formed which is representative of a load applied to the force measuring device); 
said sensor arranged for measuring, in a current measurement, a displacement of said sensor caused by said applied mechanical force (Tellenbach, PARA[0003],Line 4-10, para 0014, measuring drift parameters by measuring transducer magnitude of applied load. Para[0027] explains this mechanical force );
a processor (Tellenbach ,Fig 1, element 11,13 and signal processor 130, host processor 16) component arranged for determining said deformation (Tellenbach , PARA[0041],Line 1-6,msA-measuring signal due to load(i.e. Force)) due to creep for a next measurement by said sensor by (paragraph 0019, measure drift phenomena that are based on creep effects).
However, Tellenbach is silent with regards to 
a current measurement occurring after a start of applying the mechanical force to said sensor such that the current measurement is subject to a deformation due to creep.
providing a creep function, wherein said creep function defines said deformation due to creep over time;
calculating said deformation due to creep for a next measurement, based on:
said creep function;
a time between:

said next measurement;
wherein said time between said current and said next measurement is a small portion of an overall measurement time;
said measured applied mechanical force in said current measurement;
the deformation due to creep in said current measurement.
wherein said processor component is further arranged for:
 initially determining said deformation due to creep for a first measurement by said sensor component by: 
providing said creep function, wherein said creep function defines said deformation due to creep over time; a time between: 
a start of said applying said mechanical force to said sensor, and 2Appl. No. 16/079,776 Response to the Office Action dated 02/11/2021 said first measurement by said sensor
In analogues art, Inoue teaches a current measurement occurring the current measurement is subject to a deformation due to creep (Inoue , COL 2, “a flexural member immediately produces an initial deflection 6(0) in response to applied load ·at time point to, However, the deflection (i.e. current measurement also has deformation due to creep)  is still unstable and increases even slightly with a lapse of time”. Based on COL 3, line 20-30, δ0= Kϵ(0). That means current measurement is also dependent on strain ϵ(0) or mechanical force and not a constant parameter”)  ;  providing a creep function, wherein said creep function defines said deformation due to creep over time (Inoue, Fig10, creep and stress relaxation acting to time-dependent variation of Abstract, detecting deflection or strain caused by application of the force,equation 5), 
calculating said deformation (deflection) due to creep for a next measurement, based on: said creep function (Inoue, COL 3, Line 7-12, δC, creep characteristic by deflection or strain and curve II with applied load and  δc (t), δcc and .beta. will be referred to as "creep of deflection", "final creep" and "creep coefficient"); a time between (Fig. 10-11):
said current measurement of said sensor and said next measurement (Inoue, COL 2, Line 65 -68 and COL3, Line 1-5. Time for current measurement =t0 and time for next measurement = t1. The claimed invention specifies any detail about the time for “current measurement”. So, the examiner has used broadest reasonable interpretation and interpreted the term “current measurement” as “initial measurement”);
wherein said time between said current and said next measurement is a small portion of an overall measurement time ( Inoue, COL3, Line 1-3[Wingdings font/0xE0] The amount of variation reaches a fixed stable value as final deflection after a substantial length of time “. So as showed in Fig 1, current measurement time (t0) and next measurement time (t1) difference is very small);
said measured applied mechanical force in said current measurement (Inoue, COL 3, Line 21-24, [Wingdings font/0xE0] As deflection and strain (i.e. Force) of a flexural member are mutually proportional);
a deformation due to creep in said current measurement (Inoue, COL 3, Line 16, equation 1. Delta (0) = deflection (i.e. deformation) for current measurement, Delta (t) = deflection (i.e. deformation) for next measurement).
wherein said processor component is further arranged for: initially determining said deformation due to creep for a first measurement by said sensor component by ( Inoue , COL 2 Line 65 -68[Wingdings font/0xE0]A flexural member immediately produces an initial (i.e. First measurement ) deflection in response to applied load (i.e. force));
providing said creep function, wherein said creep function defines said deformation due to creep over time (Inoue, Fig 10, Abstract, Line 7-10, COL 3, equation 5, COL 3, Line 7-12, Delta C, creep characteristic by deflection or strain and curve II with applied load and δc (t), δcc and .beta. will be referred to as "creep of deflection", "final creep" and "creep coefficient"); 
a time between: a start of said applying said mechanical force to said sensor (Inoue, Fig10, creep and stress relaxation acting to time-dependent variation of deflection), and said first measurement by said sensor ( Inoue, COL 15 , Line 1-4, Inoue, COL3, Line 1-3[Wingdings font/0xE0] The amount of variation reaches a fixed stable value as final deflection after a substantial length of time “. So as showed in Fig 1, current measurement time (t0) and next measurement time (t1) difference is very small)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure time-dependent change in the detection output as a result of creep and/or stress relaxation of the flexural  Inoue to assess change in creep process over time and use that calculation to correctly determine the next creep value to provide an improved compensation which apply correction for stress relaxation error to the amount of compensation for the time-dependent indication errors due to creep of the detector [Inoue, col. 1, lines 54-58].
The combination of Inoue and Tellenbach is silent with regards to a current measurement occurring after a start of applying the mechanical force to said sensor(Non-teaching part in bold).
Bellouin teaches a current measurement occurring after a start of applying the mechanical force to said sensor (COL 10, line 59-68, claim 1, “ Apparatus for controlling the application of a force to a solid body, and, in particular, for measuring this force, displaced at constant velocity from its point of application, or for measuring the displacement of the point of application of the force, regarded as being constant, or for measuring this force, displaced at a constant velocity from its point of application, after application, during a predetermined period, of a constant force (i.e. measurement of displacement can be done after the force is already applied) in the opposite direction, comprising”. Also based on COL 7, line 10-25, very large number of measurements can be made in different times).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of current measurement as measured after application of a force as taught  by Bellouin into the measurement system of Inoue as this is applied on measurement system. Therefore, this measurement timed after application of force would facilitate achievement of  a stable  [Bellouin, Abstract].
Regarding Claim 2, the combination of Tellenbach, Inoue and Bellouin teaches the limitations of claim 1. 
However, Tellenbach is silent with regards to wherein said overall measurement time is continuous.
In analogues art, Inoue teaches wherein said overall measurement time is continuous (Inoue, FIG 1-No breaking in time is showed in the time axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure effects of creep event into each preceding creep calculation as taught by Inoue to assess change in creep process over continuous time for stress relaxation error to the amount of compensation for the time-dependent indication errors due to creep of detector [Inoue, col. 1, lines 54-58].

Regarding Claim 3 the combination of Tellenbach, Inoue and Bellouin teaches the limitations of claim 1.
Tellenbach further teaches calibrating means( Tellenbach, claim 15,Line 1-4)  arranged for: applying a predetermined mechanical force to said sensor (Tellenbach, Abstract, Line1 -3 [Wingdings font/0xE0] A measuring transducer through which a measuring signal is formed which is representative of a load applied to the force measuring device);
Tellenbach, claim 12 ,Line 1-3[Wingdings font/0xE0] measuring signal representative of a load (i.e. force) applied to force-measuring device; Line 15-19[Wingdings font/0xE0] amplitude/time value pair of measuring signal ( i.e. force)). 
However, Tellenbach is silent with regards to 
determining and providing, by said processor component, said creep function based on a direct relation between said predetermined mechanical forces and said measured applied force over time.
In analogues art, Inoue teaches determining and providing, by said processor component, said creep function based on a direct relation between said predetermined mechanical force (Inoue, Abstract, measurement error caused by a time-dependent change in the detection output as a result of creep and/or stress relaxation over time, COL 9, Line 43-53, Fig 7 element 55-“strain gauge load cell)) and said measured applied force over time. (Inoue, COL 3, Epsilon (0)[Wingdings font/0xE0] Initial force, Epsilon (t) [Wingdings font/0xE0] force over time). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure effects of creep event into each preceding creep calculation as taught by Inoue to determine and providing creep function based on a direct relation between predetermined mechanical force and measured applied force overtime [Inoue, col. 1, lines 54-58].

Regarding Claim 4, the combination of Tellenbach and Inoue teaches limitations of claim 1. 
In analogues art, Inoue teaches the sensor apparatus according to claim 1, wherein said creep function is an exponential function (COL 3, Line3 30-65, equation 5, Fig 1[Wingdings font/0xE0] creep characteristics relating to either strain (i.e. force) or deflection (i.e. deformation) has same shape as in FIG 1 in no dimensional mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure creep characteristics relating to strain (i.e. force) and deflection ( i.e. deformation) as taught by Inoue to assess change in creep process over continuous time for stress error to the amount of compensation for time-dependent indication errors due to creep of detector [Inoue, col. 1, lines 54-58].

Regarding Claim 6, the combination of Tellenbach ,Inoue and Bellouin teaches  the limitations of claim 1.
Tellenbach  further teaches the sensor apparatus according to claim 1, wherein said sensor is further arranged for measuring, in said next measurement( Tellenbach, PARA [0041] ,Line 16-17, signal s2 [Wingdings font/0xE0]next measurement ), said applied force, wherein said sensor apparatus further comprises: correcting means arranged for correcting said measured applied force by taking into account said calculated deformation due to creep.( Tellenbach, PARA[0041],Line 1-9 [Wingdings font/0xE0] particular signal deviation due to creep are compensated).
Regarding Claim 7, Tellenbach  teaches a sensor apparatus (Tellenbach, Fig 1, measurement transducer 10, sensors 14 ) for determining an applied mechanical force using an output of a sensor which is measuring said applied mechanical force in which said sensor is exposed to a drifting error (Tellenbach, Abstract ,Line 9-12,[Wingdings font/0xE0]drifting error  is corrected for measuring signal, Fig. 1, processor 130, sensors 140, host processor 16, measuring deformation representative of a load applied to the force-measuring device) , said sensor apparatus comprising a sensor(Tellenbach, Fig 1, element 10[Wingdings font/0xE0] force transducer [Wingdings font/0xE0] sensor) and a processor component (Tellenbach, Fig 1, element 11,13,130) wherein said sensor apparatus is arranged for: measuring, in a first measurement, by said sensor of said sensor apparatus, said applied force when no force is applied ( Tellenbach, Claim 3 ,[Wingdings font/0xE0]In test process time profile of the measurement signal are recorded when the load is being applied as well  when load being removed. Also, in Para [0056], line 1-4, “The respective drift profiles when applying and removing a load are normally symmetric in the case of creep while a drift caused by a change in the load disappears completely after the load has been taken off the balance”. Also, in claim 3 –“ in test processes and in calibration processes, with or without the respective time information, whereas time profiles of the measurement signal are recorded when the load is being applied as well as when the load being removed.” ); nulling, by a processor component comprised by said sensor apparatus, said measured applied force in said first measurement (PARA[0041], measuring signal ms.sub.A representing a load is delivered by the measurement transducer 10);
applying a mechanical force to said sensor (Abstract, load applied to the force-measuring device);
 apparatus, said applied force( Tellenbach, PARA[0041], The signal profile S2 is the 2nd measurement with force applied );
stop applying said mechanical force to said sensor (paragraph 005, determine the accuracy of a measurement besides creep and hysteresis (I. e., based on no force));
measuring, in a third measurement, by said sensor, said applied force when no force is applied to said sensor (Fig. 4-6, drift profiles and updated drift parameters recorded at time intervals of several months (i. e., making multiple measurement), paragraph 0058, drift profiles sx, sy, sz which occur after placing a load and curves indicate the changes that the creep-related drift behavior of the balance 1 changes over time);
nulling, by said processor component, said measured applied force in said third measurement, therewith obtaining a drifting error that occurred between said first and third measurement (paragraph 0019, based on creep effects, the processing includes the compensation of, e.g., hysteresis effects);
correcting said second measurement by an interpolated value, said interpolated value being provided by interpolating, by said processor component, the obtained drifting error between said first measurement and said third measurement for said second measurement (Tellenbach, Fig 7 ,PARA[0067], curve L.sub.U was recorded through sequential measurements and interpolation of the measurement values, curve L.sub.CI which was determined by interpolation and extrapolation which gives an , paragraph 0059, corrected drift profiles sx, sy,, sz, which are shown in FIG. 5).
However, Tellenbach discloses applied mechanical force in which said sensor is exposed to a drifting error [Abstract].
Inoue more specifically discloses as in Fig. 7, deformation as shown by a Roberval mechanism to provide a displacement .delta. of the platform 54 corresponding to the load (col. 9, lines 42-46. Also, Inoue explains in COL 9, line 63-66 and COL 10, line 60-68 and COL 11 line 1-11 the details of this time dependent error correction method) and measuring a force, which detecting the force by converting its deflection or strain caused by force and compensate for measurement error caused by a time-dependent change in the detection output as a result of creep [Abstract].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure time-dependent change in the detection output as a result of creep and/or stress relaxation of the flexural member  as taught by Inoue to assess change in creep process over time and use that calculation to correctly determine next creep value to provide improved compensation which apply correction for stress relaxation error to the amount of compensation for the time-dependent indication errors due to creep of detector (Inoue, col. 1, lines 54-58).

Regarding Claim 8, Tellenbach teaches the sensor apparatus for determining an applied mechanical force to a sensor according to claim 7, wherein said processor Tellenbach, PARA [0055], Line 3-6) interpolating between said first measurement and said third measurement (Tellenbach, Fig 7, PARA [0067], curve L.sub.U was recorded through sequential measurements and interpolation of the measurement values).

Regarding Claim 10, Tellenbach teaches a method of determining a deformation due to creep (Tellenbach, Abstract, Line 1 -3, measuring deformation representative of a load applied to the force-measuring device) in an output of a sensor (Fig. 1, processor 130, sensors 140, host processor 16), comprised by a sensor apparatus, which sensor is measuring a mechanical force, said method comprising the steps of: applying a mechanical force to said sensor (Tellenbach, Abstract, Line1 -3 [Wingdings font/0xE0] A measuring transducer through which a measuring signal is formed which is representative of a load (i.e. force) applied to the force measuring device).
measuring, in a current measurement, by said sensor, a displacement of said sensor caused by said applied force (Tellenbach, PARA[0003],Line 4-10, measuring drift parameters by measuring transducer the magnitude of an applied load);
determining, by a processor (Tellenbach ,Fig 1, element 11,13 and 130) component comprised by said sensor apparatus, said deformation (Tellenbach , PARA[0041],Line 1-6,msA-measuring signal due to load(i.e. Force)) due to creep for a next measurement by said sensor, by (paragraph 0019, measure drift phenomena that are based on creep effects):
However, Tellenbach is silent with regards to 
in a current measurement occurring after a start of applying the mechanical force to said sensor such that the current measurement is subject to a deformation due to creep.
providing a creep function, wherein said creep function defines said deformation due to creep over time;
calculating said deformation due to creep for a next measurement, based on:
said creep function;
a time between:
said current measurement of said sensor and
said next measurement;
wherein said time between said current and said next measurement is a small portion of an overall measurement time;
said measured applied mechanical force in said current measurement;
the deformation due to creep in said current measurement.
wherein said processor component is further arranged for:
 initially determining said deformation due to creep for a first measurement by said sensor component by: 
providing said creep function, wherein said creep function defines said deformation due to creep over time; a time between: 
a start of said applying said mechanical force to said sensor, and 2Appl. No. 16/079,776 Response to the Office Action dated 02/11/2021 said first measurement by said sensor
In analogues art, Inoue teaches in a current measurement the current measurement is subject to a deformation due to creep(Inoue , COL 2, “a flexural member immediately o, However, the deflection (i.e. current measurement also has deformation due to creep)  is still unstable and increases even slightly with a lapse of time”. Based on COL 3, line 20-30, δ0= Kϵ(0). That means current measurement is also dependent on strain ϵ(0) or mechanical force and not a constant parameter”), providing a creep function, wherein said creep function defines said deformation due to creep over time (Inoue, Fig10, creep and stress relaxation acting to time-dependent variation of deflection, Abstract, detecting deflection or strain caused by application of the force,equation 5), 
calculating said deformation (deflection) due to creep for a next measurement, based on: said creep function (Inoue, COL 3, Line 7-12, δC, creep characteristic by deflection or strain and curve II with applied load and  δc (t), δcc and .beta. will be referred to as "creep of deflection", "final creep" and "creep coefficient"); a time between (Fig. 10-11):
said current measurement of said sensor and said next measurement (Inoue, COL 2, Line 65 -68 and COL3, Line 1-5. Time for current measurement =t0 and time for next measurement = t1. The claimed invention specifies any detail about the time for “current measurement”. So, the examiner has used broadest reasonable interpretation and interpreted the term “current measurement” as “initial measurement”);
wherein said time between said current and said next measurement is a small portion of an overall measurement time ( Inoue, COL3, Line 1-3[Wingdings font/0xE0] The amount of variation reaches a fixed stable value as final deflection after a substantial length of time “. So as showed in Fig 1, current measurement time (t0) and next measurement time (t1) difference is very small);
said measured applied force in said current measurement (Inoue, COL 3, Line 21-24, [Wingdings font/0xE0] As deflection and strain (i.e. Force) of a flexural member are mutually proportional);
a deformation due to creep in said current measurement (Inoue, COL 3, Line 16, equation 1. Delta (0) = deflection (i.e. deformation) for current measurement, Delta (t) = deflection (i.e. deformation) for next measurement).
wherein said processor component is further arranged for: initially determining said deformation due to creep for a first measurement by said sensor component by ( Inoue , COL 2 Line 65 -68[Wingdings font/0xE0]A flexural member immediately produces an initial (i.e. First measurement ) deflection in response to applied load (i.e. force));
providing said creep function, wherein said creep function defines said deformation due to creep over time (Inoue, Fig 10, Abstract, Line 7-10, COL 3, equation 5, COL 3, Line 7-12, Delta C, creep characteristic by deflection or strain and curve II with applied load and δc (t), δcc and .beta. will be referred to as "creep of deflection", "final creep" and "creep coefficient"); 
a time between: a start of said applying said mechanical force to said sensor (Inoue, Fig10, creep and stress relaxation acting to time-dependent variation of deflection), and said first measurement by said sensor ( Inoue, COL 15 , Line 1-4, Inoue, COL3, Line 1-3[Wingdings font/0xE0] The amount of variation reaches a fixed stable value as final deflection after a substantial length of time “. So as showed in Fig 1, current measurement time (t0) and next measurement time (t1) difference is very small)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure time-dependent change in the detection output as a result of creep and/or stress relaxation of the flexural member  as taught by Inoue to assess change in creep process over time and use that calculation to correctly determine the next creep value to provide an improved compensation which apply correction for stress relaxation error to the amount of compensation for the time-dependent indication errors due to creep of the detector [Inoue, col. 1, lines 54-58].
The combination of Inoue and Tellenbach is silent with regards to a current measurement occurring after a start of applying the mechanical force to said sensor(Non-teaching part in bold).
Bellouin teaches a current measurement occurring after a start of applying the mechanical force to said sensor (COL 10, line 59-68, claim 1, “ Apparatus for controlling the application of a force to a solid body, and, in particular, for measuring this force, displaced at constant velocity from its point of application, or for measuring the displacement of the point of application of the force, regarded as being constant, or for measuring this force, displaced at a constant velocity from its point of application, after application, during a predetermined period, of a constant force (i.e. measurement of displacement can be done after the force is already applied) in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of current measurement as measured after application of a force as taught  by Bellouin into the measurement system of Inoue as this is applied on measurement system. Therefore, this measurement timed after application of force would facilitate achievement of  a stable force application and make the current measurements more accurate [Bellouin, Abstract].

Regarding Claim 11 the combination of Tellenbach ,Inoue and Bellouin teaches the method of determining a deformation due to creep according to claim 10 
However, Tellenbach is silent with regards to wherein said overall measurement time is continuous.
In analogues art, Inoue teaches wherein said overall measurement time is continuous (Inoue, FIG 1-No breaking in time is showed in the time axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure effects of creep event into each preceding creep calculation as taught by Inoue to assess change in creep process over continuous time for stress relaxation error to the amount of compensation for the time-dependent indication errors due to creep of detector [Inoue, col. 1, lines 54-58].

Regarding Claim 12 the combination of Tellenbach ,Inoue and Bellouin teaches limitations of claim 10.
Tellenbach further teaches wherein said step of providing said creep function comprises: applying, to said sensor, a predetermined mechanical force (Tellenbach, Abstract, Line1 -3 [Wingdings font/0xE0] A measuring transducer through which a measuring signal is formed which is representative of a load applied to the force measuring device);
measuring, by said sensor, said applied force over time ( Tellenbach, Claim12 ,Line 1-3[Wingdings font/0xE0] a measuring signal which is representative of a load (i.e. force)applied to the force-measuring device; Line 15-19[Wingdings font/0xE0] a corresponding amplitude/time value pair of the measuring signal ( i.e. force)).
 However, Tellenbach is silent with regards to determining and providing, by said processor component, said creep function based on a direct relation between said predetermined mechanical forces and said measured applied force over time.
In analogues art, Inoue teaches  determining and providing, by said processor component, said creep function based on a direct relation between said predetermined mechanical force( Inoue , COL9 ,Line 43-53, Fig 7 element 55-“strain gauge load cell) ) and said measured applied force over time. (Inoue, COL 3, Epsilon (0)[Wingdings font/0xE0] Initial force, Epsilon (t) [Wingdings font/0xE0] force over time). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure effects of creep event into each  Inoue to determining and providing, by processor component, creep function based on a direct relation between predetermined mechanical force and measured applied force overtime [Inoue, col. 1, lines 54-58].

Regarding Claim 13 the combination of Tellenbach ,Inoue and Bellouin teaches the method for determining a deformation due to creep according to claim 10, 
In analogues art, Inoue teaches wherein said creep function is an exponential function (Inoue, COL 3, Line3 30-65, equation 5, Fig 1[Wingdings font/0xE0]the creep characteristics relating to either strain (i.e. force) and deflection (i.e. deformation) has same shape as shown in FIG 1 in no dimensional mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure creep characteristics relating to either strain (i.e. force) and deflection ( i.e. deformation) as taught by Inoue to assess change in creep process over continuous time for stress relaxation error to the amount of compensation for the time-dependent indication errors due to creep of detector [Inoue, col. 1, lines 54-58].
Regarding Claim 15, the combination of Tellenbach ,Inoue and Bellouin teaches limitations of claim 10.
Tellenbach is silent with regards to wherein said creep function is dependent on said mechanical force applied at said start.
Inoue teaches wherein said creep function is dependent on said mechanical force applied at said start (Inoue, Fig 10, Abstract, Line 7-10, COL 3, equation 5, COL 3, Line 7-12, Delta C, creep characteristic by deflection or strain and curve II with applied load and δc (t), δcc and .beta. will be referred to as "creep of deflection", "final creep" and "creep coefficient".)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure time-dependent change in the detection output as a result of creep and/or stress relaxation of the flexural member  as taught by Inoue to assess change in creep process over time and use that calculation to correctly determine the next creep value to provide an improved compensation which apply correction for stress relaxation error to the amount of compensation for the time-dependent indication errors due to creep of the detector [Inoue, col. 1, lines 54-58].

Regarding Claim 16, the combination of Tellenbach and Inoue teaches limitations of claim 15.
Tellenbach is silent with regards to wherein said creep function is directly proportionally dependent on said mechanical force applied at said start.
Inoue teaches wherein said creep function is directly proportionally dependent on said mechanical force applied at said start. (Inoue, Fig 10, Abstract, Line 7-10, COL 3, equation 5, COL 3, Line 7-12, Delta C, creep characteristic by deflection or strain and curve II with applied load and δc (t), δcc and .beta. will be referred to as "creep of  δ0= Kϵ(0). That means current measurement is also dependent on strain ϵ(0) or mechanical force and not a constant parameter ).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure time-dependent change in the detection output as a result of creep and/or stress relaxation of the flexural member  as taught by Inoue to assess change in creep process over time and use that calculation to correctly determine the next creep value to provide an improved compensation which apply correction for stress relaxation error to the amount of compensation for the time-dependent indication errors due to creep of the detector [Inoue, col. 1, lines 54-58].

Regarding Claim 17, the combination of Tellenbach and Inoue teaches the limitations of claim 10.
	Tellenbach further teaches the method of determining a deformation due to creep (Tellenbach, Abstract, and Line1 -3, measuring deformation representative of a load applied to the force-measuring device) according to claim 10, wherein said method further comprises the steps of: measuring, in said next measurement Tellenbach, PARA [0041], Line 16-17, signal s2 [Wingdings font/0xE0]next measurement), by said sensor, said applied force; correcting said measured applied force by taking into account said  . (Tellenbach, PARA [0041], Line 1-9 [Wingdings font/0xE0] particular signal deviation due to creep are compensated).
Regarding Claim 18, Tellenbach teaches a method (Tellenbach, Fig 1, measurement transducer 10, sensors 14) for determining an applied mechanical force using an output of a sensor which is measuring said applied mechanical force and in which is said sensor is exposed to a drifting error (Tellenbach, Abstract, Line 9-12, [Wingdings font/0xE0]drifting error is corrected for measuring signal), said method being performed by a sensor apparatus, said method comprising the subsequent steps of: 
measuring, in a first measurement, by said sensor of said sensor apparatus, said applied force when no force is applied ( Tellenbach, claim 3 ,[Wingdings font/0xE0]In test process time profile of the measurement signal are recorded when the load is being applied as well  when load being removed. Also, in Para [0056], line 1-4, “The respective drift profiles when applying and removing a load are normally symmetric in the case of creep while a drift caused by a change in the load disappears completely after the load has been taken off the balance”. Also, in claim 3 –“ in test processes and in calibration processes, with or without the respective time information, whereas time profiles of the measurement signal are recorded when the load is being applied as well as when the load being removed.”);
nulling, by a processor component comprised by said sensor apparatus, said measured applied force in said first measurement ( Tellenbach, PARA[0041], paragraph 0019, based on creep effects, the processing includes the compensation of, e.g., hysteresis effects); 

measuring, in a second measurement, by said sensor by said sensor apparatus, said applied force ( Tellenbach, PARA[0041], The signal profile S2 is the 2nd measurement with force applied );
 stop applying said mechanical force to said sensor (paragraph 005, determine the accuracy of a measurement besides creep and hysteresis (i. e., based on no force));
measuring, in a third measurement, by said sensor, said applied force when no force is applied to said sensor (Fig. 4-6, drift profiles and updated drift parameters recorded at time intervals of several months (i. e., making multiple measurement), paragraph 0058, drift profiles sx, sy, sz which occur after placing a load and curves indicate changes that the creep-related drift behavior of balance 1 changes over time);
nulling, by said processor component, said measured applied force in said third measurement, therewith obtaining a drifting error that occurred between said first and third measurement (paragraph 0019, based on creep effects, the processing include the compensation of, e.g., hysteresis effects, Fig. 4-6, drift profiles and updated drift parameters recorded at time intervals of several months (i. e., making multiple measurement), paragraph 0058, drift profiles sx, sy,, sz which occur after placing a load  and curves indicate the changes that the creep-related drift behavior of the balance 1 changes over time);
correcting said second measurement by an interpolated value, said interpolated value being provided by interpolating, by said processor component, the obtained drifting error between said first measurement and said third measurement for said 
However, Tellenbach discloses applied mechanical force in which said sensor is exposed to a drifting error [Abstract].
Inoue more specifically discloses as in Fig. 7, deformation as shown by a Roberval mechanism to provide a displacement .delta. of the platform 54 corresponding to the load (col. 9, lines 42-46, Also Inoue explains in COL 9, line 63-66 and COL 10, line 60-68 and COL 11 line 1-11 the details of this time dependent error correction method) and measuring a force, which detecting the force by converting its deflection or strain caused by force and compensate for measurement error caused by a time-dependent change in the detection output as a result of creep [Abstract].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system providing creep function based on time and calculating creep for next measurement using prior creep information disclosed by Tellenbach to measure time-dependent change in the detection output as a result of creep and/or stress relaxation of the flexural member  as taught by Inoue to assess change in creep process over time and use that calculation to correctly determine the next creep value to provide an improved compensation which apply correction for stress relaxation error to the amount of compensation for the time-dependent indication errors due to creep of the detector [Inoue, 
Regarding Claim 19, Tellenbach teaches method for determining an applied mechanical force according to claim 18,
Tellenbach further teaches wherein said step of interpolating comprises: linearly interpolating between said first measurements and said third measurement (Tellenbach, PARA [0055], Line 3-6, Fig 7, PARA [0067], curve L.sub.U was recorded through sequential measurements and interpolation of the measurement values).

Claim 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Tellenbach  in view of  Inoue and further in view of  Bellouin and further in view of Heyman et el (US  20050217388) (hereinafter Heyman).

Regarding Claim 9, the combination of Tellenbach and Inoue teaches limitations of claim 1.
The combination is silent  with regards to a bond tester apparatus for determining a deformation due to creep in testing a strength of a bond and/or a material, said bond tester apparatus comprising a sensor apparatus according to claim 1.
In analogous art Heyman teaches a bond tester (Heyman , Abstract ,Line 1-5,Fig 1, element 100 ) apparatus for determining a deformation(Heyman ,PARA[0065],Line 1-6) due to creep ( Heyman, Claim 30) in testing a strength of a bond and/or a material, said bond tester apparatus comprising a sensor( Heyman ,PARA[0040], Line 3-6 , --> transducer (sensor) capable of generating and transmitting a compressional or wave (strength ) as a pulse ) apparatus according to claim 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of sensor system to Tellenbach with a bond tester usage to test the strength of bond as disclosed by Heyman to use determination process in a real life application where the sensor data can be used accurately and effectively for non-destructive test of bond strength (Heyman, PARA [0004], Line 1-5).

Regarding Claim 20 the combination of Tellenbach and Inoue teaches limitations of claim 10.
 The combination of Tellenbach and Inoue is silent  with regards to the method according to claim 10 , wherein said method is performed by a  bond tester apparatus for determining  a strength of a bond and/or a material.
In analogous art Heyman teaches the method according to claim 10, wherein said method is performed by a bond tester apparatus  (Heyman , Abstract ,Line 1-5,Fig 1, element 100 )  for determining a strength of a bond and/or a material, ( Heyman ,PARA[0040], Line 3-6 , -->The transducer (sensor) system capable of generating and transmitting a compressional or wave (strength ) as a pulse) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of sensor system to determine the deformation as disclosed by Tellenbach and Inoue with a bond tester  usage to test the strength of bond as disclosed by Heyman to use this determination process in a real life application where the  sensor data can be used accurately and effectively  for non-destructive test of bond strength .( Heyman ,PARA[0004], Line 1-5).


Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Oliver et al. (US) – This art teaches -  a method for continuous stiffness and elastic stiffness between two bodies.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM,CST ,Monday -Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA . SULTANA
Examiner
Art Unit 2862



/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865